      8:21-cv-00687-TMC            Date Filed 03/10/21   Entry Number 1-1       Page 1 of 5
                                                                                    Exhibit A




                                                                                                   ELECTRONICALLY FILED - 2020 Nov 22 1:19 PM - GREENWOOD - COMMON PLEAS - CASE#2020CP2401049
STATE OF SOUTH CAROLINA                       )      IN THE COURT OF COMMON PLEAS
                                              )
COUNTY OF GREENWOOD                           )      EIGHTH JUDICIAL CIRCUIT
                                              )
Mary D. Williams,                             )      Case No.: 2020-CP-24-_______
                                              )
                      Plaintiff,              )      SUMMONS
                                              )
       vs.                                    )
                                              )
South Carolina CVS Pharmacy, L.L.C.           )
                                              )
                      Defendant.              )
                                              )

TO:    THE DEFENDANT AND/OR THE DEFENDANT’S ATTORNEY:

       This SUMMONS requires you to answer the attached Complaint and to serve a copy of

your Answer on the subscribers at their office, 109 Oak Avenue, Greenwood, S.C. 29646, within

THIRTY (30) DAYS after service thereof, exclusive of the day of such service, and if you fail to

answer the said Complaint within that time, judgment by default will be rendered against you for

the relief demanded in the Complaint.

                                                     TINSLEY & TINSLEY, P.C.
                                                     Attorney for Plaintiff


                                                     s/R. Jamison Tinsley Jr.
                                                     R. Jamison Tinsley Jr.
                                                     109 Oak Ave.
                                                     Greenwood, SC 29646
                                                     (864) 223-0770
                                                     Fax: (864)377-8278
                                                     Tinslerj@gmail.com
                                                     S.C. Bar No. 79903

November 20, 2020

Greenwood, South Carolina
     8:21-cv-00687-TMC              Date Filed 03/10/21     Entry Number 1-1      Page 2 of 5
                                                                                        Exhibit A




                                                                                                         ELECTRONICALLY FILED - 2020 Nov 22 1:19 PM - GREENWOOD - COMMON PLEAS - CASE#2020CP2401049
STATE OF SOUTH CAROLINA                        )       IN THE COURT OF COMMON PLEAS
                                               )
COUNTY OF GREENWOOD                            )       EIGHTH JUDICIAL CIRCUIT
                                               )
Mary D. Williams,                              )       Case No.: 2020-CP-24-_______
                                               )
                       Plaintiff,              )       COMPLAINT
                                               )
       vs.                                     )
                                               )
South Carolina CVS Pharmacy, L.L.C.            )
                                               )
                       Defendant.              )
                                               )

                           PARTIES, JURISDICTION, AND VENUE

       1.      Plaintiff is a citizen and resident of Greenwood County, South Carolina.

       2.      Defendant is a limited liability company organized under the laws of the South

Carolina that regularly transacts business in Greenwood, South Carolina.

       3.      This Court has jurisdiction over all of the parties and subject matter raised herein,

and venue is proper in Greenwood County.

                                     FACTUAL ALLEGATIONS

       4.      On or about November 28, 2017, Plaintiff was shopping at Defendant’s store at

1337 South Main St., Greenwood, SC 29646.

       5.      On that afternoon, Plaintiff was an invitee of Defendant and was shopping for items.

       6.      At approximately 3:00 p.m., a rack that was negligently placed, monitored,

inspected, and maintained fell on top of Plaintiff and caused her severe injuries, particularly to her

left leg, knee, hip, and shoulder.

                              FOR A FIRST CAUSE OF ACTION
                               (Negligence – Premises Liability)

       7.      Plaintiff reiterates and realleges Paragraphs 1-6 as though set forth herein verbatim.



                                              Page 2 of 5
      8:21-cv-00687-TMC          Date Filed 03/10/21        Entry Number 1-1        Page 3 of 5
                                                                                          Exhibit A




                                                                                                          ELECTRONICALLY FILED - 2020 Nov 22 1:19 PM - GREENWOOD - COMMON PLEAS - CASE#2020CP2401049
        8.      Plaintiff was an invitee of Defendant because as a patron of Defendant’s store, she

was on the premises with permission for the purpose of benefitting Defendant’s commercial

enterprise.

        9.      Defendant had actual and constructive notice of the dangerous condition caused by

the bread rack in its center aisle because its employees and agents created this dangerous condition

that injured Plaintiff.

        10.     Defendant owed Plaintiff a duty of due care to take safety precautions to warn of,

eliminate, properly train employees, and not create the dangerous condition and unreasonable risk

that the bread rack in its center aisle posed to Plaintiff and other similarly situated invitees.

        11.     Defendant breached this duty by acting in a careless, negligent, grossly negligent,

reckless, and unlawful manner as hereinafter set forth and in the following particulars:

                a. In placing a bread rack that was not secure in its center aisle near the front door;

                b. In failing to properly secure the bread rack so that it would not fall;

                c. In failing to mark off the area where the Plaintiff was injured in a manner that

                    prevented patrons from accessing that area until it was safe for them without

                    the risk of an unsecured bread rack falling on them;

                d. In failing to remove the bread rack from the area where it posed a danger to

                    store patrons;

                e. In failing to place any signs or markers warning of the dangers that the

                    unsecured bread rack caused to customers;

                f. In failing to properly train its employees in how to properly set up its store in a

                    safe manner; and




                                              Page 3 of 5
     8:21-cv-00687-TMC             Date Filed 03/10/21        Entry Number 1-1     Page 4 of 5
                                                                                         Exhibit A




                                                                                                         ELECTRONICALLY FILED - 2020 Nov 22 1:19 PM - GREENWOOD - COMMON PLEAS - CASE#2020CP2401049
                 g. In failing to properly and timely inspect its premises to ensure the premises had

                     no obstacles placed in a manner that made them dangerous to customers.

       12.       As the direct and proximate result of the aforesaid negligent and careless acts or

omissions of Defendant, Plaintiff:

                 a. Was painfully injured;

                 b. Was subject to the administration of medication;

                 c. Was subject to pain, mental anguish, suffering and discomfort over a period of

                     time;

                 d. Was disfigured with painful, ugly bruises for a time and still suffers pain;

                 e. Has incurred substantial medical bills; and

                 f. Has been limited in her participation in recreational activities from which, prior

                     to the accident, she derived a great deal of personal enjoyment and satisfaction.

       13.       Defendant acted in reckless and wanton disregard for the life and safety of Plaintiff

and others.

       14.       Plaintiff is entitled to damages for her loss of enjoyment of life, compensation for

limitations to her ability to participate in and derive pleasure from the normal activities of daily

life, and her inability to pursue her talents, recreational interest, hobbies, and avocations.

       15.       Plaintiff is entitled to damages for her pain and suffering because of physical

discomfort and emotional response to the sensation of pain caused by the injury and mental anguish

for shock, fright, emotional upset, and/or humiliation.

       WHEREFORE, Plaintiff prays for:

       1. Actual, incidental, consequential, punitive, and special damages such as should be

              awarded by a jury at the trial of the case;



                                                Page 4 of 5
     8:21-cv-00687-TMC        Date Filed 03/10/21       Entry Number 1-1      Page 5 of 5
                                                                                   Exhibit A




                                                                                               ELECTRONICALLY FILED - 2020 Nov 22 1:19 PM - GREENWOOD - COMMON PLEAS - CASE#2020CP2401049
      2. A trial by jury;

      3. Costs and attorney’s fees; and

      4. Such other and further relief as the Court deems just, equitable, and proper.

                                                   TINSLEY & TINSLEY, P.C.
                                                   Attorney for Plaintiff


                                                   ____________________________________
                                                   R. Jamison Tinsley Jr.
                                                   109 Oak Ave.
                                                   Greenwood, SC 29646
                                                   (864) 223-0770
                                                   Fax: (864) 377-8278
                                                   Tinslerj@gmail.com
                                                   S.C. Bar No. 79903

Greenwood, South Carolina

November ___, 2020




                                          Page 5 of 5
